Title: From Thomas Jefferson to Thomas Ritchie, 13 March 1826
From: Jefferson, Thomas
To: Ritchie, Thomas


Dear Sir
Monticello
Mar. 13. 26
The interest you are so kind as to take in the measures proposed for relieving me from embarrasment brings on you the trouble of the letter I have recieved an application from persons in N.Ca desirous of manifesting from their goodwill to me by contributions in money, if acceptable, and offering to dispose of a portion of tickets if the way of lottery is preferred. this renders it necessary to take at once decided ground, best by pursuing different plans they may defeat one another, it certainly is not for me to prescribe in what shape my fellow citizens shall manifest their kindness to me. the bounties from one’s country, as expressions of it’s approbation, are honors which it would be arrogance to refuse, especially where flowing from the willing only. the same approbation however expressed by promoting the success of the lottery, would have the advantage of relieving the repugnance we justly feel against becoming a burthen to our friends and may justly excuse a preference of this mode. in answering my  well wishers of N. Carolina I have endeavored to explain respectfully the motives of this preference I send you a copy of this answer, as possessing the grounds of our proceedings you may be able perhaps, by occasional editorial hints, to give uniformity of direction to the various propositions of, which you probably will be made the center. those to whom this letter is addressed may perhaps publish it which should not, I think, be formally otherwise be done.the necessity which dictated this expedient cost me in it’s early stage unspeakable mortification. the turn it has taken, so much beyond what I could have expected, has countervailed all I suffered; and become a source of felicity which I should otherwise never have known. affectionatefully & gratefully yours